Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Applicant's amendment, filed 10/28/21 is acknowledged.


2. Claims 28, 29, 31, 32, 33, 34, 40 and 41  are pending and allowed.




REASONS FOR ALLOWANCE


3. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 08/20/21 is hereby withdrawn in view of: 

 (i) Applicant’s amendment filed 07/11/05;

(ii) Applicant’s statement that the instant claims have been amended to remove the embodiments that cover the Ab6 and Ab3 antibody CDR regions, variable heavy and light chain regions and heavy and light chains, recited in claims 1-36 of the US Patent 10,188,730.(US Patent’730) . The amended  claims  now  recite an antibody or antigen-binding fragment thereof that specifically binds to human LAG3 with different CDR-H2 amino acid sequences than those of Ab3 and Ab6 claimed  in claims 1-36 of the US Patent ‘730. 

The Restriction Requirement has been made in the parent case  15/482,355, now US Patent ‘730 stated that Groups I-V encompass a plethora of different structurally district antibodies (each with unique amino acid sequences which each constitute a distinct invention).  In the ‘730 patent, inventions relating to antibodies Ab6 and Ab3 were elected and pursued under Group I.  The instant case is the divisional application of the US Patent’730 and  distinct  antibody or antigen-binding fragment thereof with different CDR-H2 amino acid sequences than those of Ab3 and Ab6 claimed  in claims 1-36 of the US Patent 10,188,730  are pursued under Group I.  

Therefore, the amended claims fall under the safe harbor of 35 U.S.C. Section 121 in reference to the ‘730 patent. 



4. The prior art does not teach or suggest an antibody or antigen-binding fragment thereof that specifically binds to human LAG3 as recited in claims 28, 29, 31,32, 33,34, 40 and 41. 


5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644